United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3361
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Idelfonso Solorio-Menera,               *
                                        *        [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 26, 2004

                                  Filed: March 31, 2004
                                   ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Idelfonso Solorio-Menera pleaded guilty to conspiring to distribute and possess
with intent to distribute 500 grams or more of methamphetamine, in violation of
21 U.S.C. § 846. The district court1 sentenced him to 168 months imprisonment and
5 years supervised release. On appeal, Mr. Solorio-Menera’s counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
raising the issues of whether Mr. Solorio-Menera received ineffective assistance of

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
counsel and whether he should have received a safety-valve reduction in his
sentencing offense level.

       After careful review, we conclude these issues are meritless. Mr. Solorio-
Menera refused to participate in an interview with the government, see U.S.S.G.
§§ 2D1.1(b)(6) (providing for 2-level reduction if defendant meets § 5C1.2 criteria),
5C1.2 (requiring that defendant, among other things, truthfully provide government
with all information and evidence he has concerning offense); and the ineffective-
assistance claim is not properly before us, see United States v. Jackson, 204 F.3d 812,
815 (8th Cir. 2000); United States v. Santana, 150 F.3d 860, 863 (8th Cir. 1998).

      Finally, we have reviewed the record independently pursuant to Penson v.
Ohio, 488 U.S. 75 (1988), and we find no nonfrivolous issues. Accordingly, we
affirm. We also grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-